2009 ND 26
In the Matter of the Reciprocal Discipline of Mark R. Hellerud, a member of the Bar of the State of North Dakota
No. 20090097
Supreme Court of North Dakota.
Filed March 27, 2009
Per Curiam.
[¶ 1] On March 12, 2009, the Disciplinary Board notified the Supreme Court under N.D.R. Lawyer Discipl. 4.4(D) that it was recommending the reciprocal discipline of Mark R. Hellerud, a member of the bar of the State of North Dakota.
[¶ 2] The Record reflects that the Minnesota Supreme Court filed its Order on December 19, 2008, suspending Hellerud from the practice of law in Minnesota for 60 days for engaging in multiple transactions with family members in which he had a conflict of interest. The Minnesota Supreme Court also imposed conditions requiring Hellerud to successfully complete the professional responsibility portion of the state bar examination within one year of the date of filing of the disciplinary order, pay $900 in costs, file with the Clerk of Appellate Courts, at least 15 days before the end of the suspension period, an affidavit establishing that Hellerud is current on his continuing legal education requirements, and otherwise comply with Rules 24 and 26, Rules on Lawyers Professional Responsibility. See, In Re Disciplinary Action Against Hellerud, 758 N.W.2d 315 (MN 2008).
[¶ 3] The Record further reflects on January 21, 2009, the Disciplinary Board served Hellerud's counsel of record notice under N.D.R. Lawyer Discipl. 4.4(B) that a certified copy of an order of discipline entered by the Supreme Court of Minnesota was received. The notice informed Hellerud he had 30 days to file any claim that imposition of the identical discipline in North Dakota would be unwarranted and the reasons for the claim.
[¶ 4] On February 17, 2009, Hellerud filed his Consent to the Imposition of Identical Discipline.
[¶ 5] On March 12, 2009, the Disciplinary Board forwarded its recommendation under N.D.R. Lawyer Discipl. 4.4(D) to the Supreme Court. The Disciplinary Board recommends that Hellerud be suspended from the practice of law for 60 days, with reinstatement conditioned upon fulfilling the requirements of the Order of Suspension issued by the Minnesota Supreme Court effective January 2, 2009. The Court considered the matter, and
[¶ 6] ORDERED, Mark R. Hellerud is suspended from the practice of law for 60 days, effective April 16, 2009, on the condition that within one year of December 19, 2008, Hellerud provide proof of the successful completion of the Multistate Professional Responsibility Examination.
[¶ 7] FURTHER ORDERED, Mark R. Hellerud comply with N.D.R. Lawyer Discipl. 6.3 regarding notice.
[¶ 8] FURTHER ORDERED, Mark R. Hellerud comply with N.D.R. Lawyer Discipl. 4.5 regarding reinstatement.
[¶ 9] Gerald W. VandeWalle, C.J.
Carol Ronning Kapsner
Dale V. Sandstrom
[¶ 10] The Honorable Mary Muehlen Maring, deeming herself disqualified, and the Honorable Daniel J. Crothers, being unavoidably absent, did not participate in this decision.